Request for Information under 37 C.F.R. § 1.105
The applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Identification of pending, allowed, or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. (MPEP 704.11(a)(G)), along with any art cited by the applicant or the examiner in said applications.
The citation for, the dates initially published and copies of any advertising and promotional literature prepared for any goods or services the claimed subject matter has been embodied in. (MPEP 704.11(a)(C)).
Art related to applicant’s invention, applicant’s disclosure, or the claimed subject matter. (MPEP 704.11(a)(O) and Rule 1.105(a)(1)(iii)).
Any written descriptions or analyses, prepared by any of the inventors or assignees, of goods or services in competition with the goods or services the claimed subject matter has been embodied in. (MPEP 704.11(a)(F)).
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application or used in the invention process, such as by designing around or providing a solution to accomplish an invention result. (Rule 1.105(a)(1)(iv-v)).
Whether a search of the prior art was made, and if so, what was searched.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
The examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).  Specifically, the examiner concludes that the requirement for information is appropriate because the claimed subject matter is considered generally to be a newly established art area without a well-developed prior art resource pool and the applicant has not submitted an Information Disclosure Statement in this application.  MPEP 704.11(b)(I)(A-B).
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in the applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of the requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
A reply, or a failure to reply, to a requirement for information under this section will be governed by 37 C.F.R. §§ 1.135 and 1.136.  Importantly, a failure to reply to this request for information may result in abandonment of the application.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721
DETAILED ACTION
This is the first Office Action regarding application number 17/141,939, filed on 01/05/2021, and which claims foreign priority to TW 109133488, filed on 09/26/2020.
This action is in response to the Applicant’s Response received 07/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election of Group I (claims 1-12) in the reply received on 07/29/2022 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-17 are currently pending.
Claims 13-17 are withdrawn.
Claims 1-12 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of PORT (US 2017/0370621 A1).
Regarding claim 1, APA teaches a solar panel assembly, including: 
a base including a plurality of tubular bodies extending along a first direction and spaced apart from each other in a second direction transverse to the first direction, said tubular bodies being configured to float on a water body (base 11 configured to float on water, Fig. 2 of AAPA); 
a support unit (spaced apart support units 12) disposed on said base, and including a plurality of supporting frames connected between said tubular bodies and a plurality of supporting rods extending upwardly from said supporting frames; 
at least one solar power panel (solar panels 13 arranged at angles) obliquely disposed on said supporting rods, said at least one solar power panel having a top surface and a bottom surface opposite to said top surface, said top and bottom surface being configured to convert light energy into electrical energy (surfaces of solar panel capable of converting light to electricity).
.

    PNG
    media_image1.png
    904
    638
    media_image1.png
    Greyscale

APA does not disclose expressly at least one reflector plate disposed between said base and said at least one solar panel to reflect light rays to said bottom surface.
PORT teaches a solar panel assembly configured to float on water, also including at least one reflector plate disposed between said base and said at least one solar panel to reflect light rays to said bottom surface (flat surface of plate 810 may reflect light on a bottom surface of a solar panel, para. 8 and Figs. 8-9).

    PNG
    media_image2.png
    852
    587
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify APA and add at least one reflector plate between the base and the solar panel as taught by PORT in order to increase energy generator by reflecting more light on the bottom surface of solar panels capable of using light on both sides (PORT, para. 4 discusses the need for collecting back-side light, and paras. 39-41 discusses that reflective material is useful for reflecting light onto bottom surfaces of solar panels).

Regarding claim 6, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 1, including a plurality of connectors each of which is disposed on an end of one of said tubular bodies (multiple connectors are disposed on ends of the tubular bodies, see annotated Fig. 2 below).

    PNG
    media_image3.png
    269
    457
    media_image3.png
    Greyscale


Regarding claim 7, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 6, wherein said support unit further includes a plurality of positioning cross bars, each of which is transverse to said tubular bodies and connected between two of said connectors (see annotated Fig. 2 below illustrating position cross bars transverse to the tubular bodies and connected between connectors).

    PNG
    media_image4.png
    256
    492
    media_image4.png
    Greyscale




Regarding claim 11, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 1, wherein: said at least one reflector plate includes a plurality of reflector plates; said solar panel assembly includes a plurality of support grids each of which is disposed beneath and connected to one of said reflector plates (the prior art combination would obviously include a plurality of support grids and connected reflector plates; also, the mere duplication of parts is prima facie obvious without unexpected results or other evidence of rebutting facts).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of PORT (US 2017/0370621 A1), and further in view of LIU (CN 107196594 A).
Regarding claim 2, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 1, but does not disclose expressly that said at least one reflector plate is inclined at an angle ranging between 0 and 5 degrees with respect to an imaginary plane parallel to said base and passing through said at least one reflector plate, said at least one reflector plate and said at least one solar power panel being inclined in the same direction.
LIU teaches a rear reflector inclined and having an angle with respect to the base and the solar panel, and the reflector plate and the solar panel are inclined in the same direction (Fig. 3). LIU reports that the purpose of the reflective plate 3 is to change the direction of incident light and reflect it back to the solar module above, and that the angle of each reflector plate is to be adjusted accordingly (para. 38).

    PNG
    media_image5.png
    407
    441
    media_image5.png
    Greyscale

It would have been obvious to skilled artisans to modify APA and adjust the angle of each reflector plate as taught by LIU to increase the power generation on the backside of each solar module (LIU, para. 38), and that the angle must be chosen to achieve reflected light most efficiently directed back to the underside of the solar panel, and that skilled artisans would recognize and appreciate immediately the necessity to optimize and select this angle to achieve desired and expected results. The examiner further concludes that reflector plate angles between 0-5 degrees would be immediately apparent and obvious as selected values, and would yield entirely expected and unsurprising results, since the prior art acknowledges that the optimization of the reflector angle value directly affects the ability of the assembly to capture and convert and increased amount of photoelectric power.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of PORT (US 2017/0370621 A1), and further in view of LIU (CN 107196594 A) and KMITA (US 2011/0233157 A1).
Regarding claims 3-5, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 1, but does not disclose expressly a plurality of adjustment members connected to said base and two opposite sides of said at least one reflector plate to adjust inclination of said at least one reflector plate (claim 3), that each of said adjustment members has an adjustment slot elongated in a top-bottom direction, and a bolt extending through said adjustment slot, movable along said adjustment slot, and connected to said at least one reflector plate (claim 4), or that there are two edge strips respectively fitted to two opposite edges of said at least one reflector plate and connected to said base in an inclined position (claim 5).
LIU teaches a rear reflector inclined and having an angle with respect to the base and the solar panel, and the reflector plate and the solar panel are inclined in the same direction (Fig. 3). LIU reports that the purpose of the reflective plate 3 is to change the direction of incident light and reflect it back to the solar module above, and that the angle of each reflector plate is to be adjusted accordingly (para. 38).

    PNG
    media_image5.png
    407
    441
    media_image5.png
    Greyscale

It would have been obvious to skilled artisans to modify APA and adjust the angle of each reflector plate as taught by LIU to increase the power generation on the backside of each solar module (LIU, para. 38), and that the angle must be chosen to achieve reflected light most efficiently directed back to the underside of the solar panel, and that skilled artisans would recognize and appreciate immediately the necessity to optimize and select this angle to achieve desired and expected results. The examiner further concludes that reflector plate angles between 0-5 degrees would be immediately apparent and obvious as selected values, and would yield entirely expected and unsurprising results, since the prior art acknowledges that the optimization of the reflector angle value directly affects the ability of the assembly to capture and convert and increased amount of photoelectric power.
KMITA describes a solar panel assembly mounting system including a plurality of adjustment members for inclination control, using slots, bolts, and edge strip connection points (para. 61 explains useful threaded bolts and holes/slots; Fig. 5 shows how the incline is controlled with adjustment members attached along opposite edges; para. 2 explains how the support system enables adjustable spacing and positioning).

    PNG
    media_image6.png
    751
    231
    media_image6.png
    Greyscale

It would have been obvious to skilled artisans to modify APA and incorporate the adjustment members, adjustment slots, bolts, and edge strip connection points as taught by KMITA for inclination adjustment and control, both to maximize the amount of electrically converted light as desired by LIU and also to enable an improved degree of adjustable spacing and configuration as desired by KMITA.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of PORT (US 2017/0370621 A1), and further in view of TUNG (US 2016/0352284 A1).
Regarding claim 8, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 6, but does not disclose expressly that each of said connectors is a flanged cap that is sleeved on said end of one of said tubular bodies.
TUNG teaches connecting tubular bodies with flanged connector caps that sleeve on the tube ends (Fig. 7).

    PNG
    media_image7.png
    655
    546
    media_image7.png
    Greyscale

It would have been obvious to skilled artisans to modify APA and rely on flanged cap connector sleeves as taught by TUNG to join the ends of tubular bodies because this would have been a method known to artisans to join tubes used for water-floating solar support structures and a method of joining together multiple rows and groups of tube members (TUNG, para. 11).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of PORT (US 2017/0370621 A1), and further in view of ELY (US 2012/0273023 A1).
Regarding claims 9 and 10, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 1, but does not disclose expressly that said at least one reflector plate is made of plastic (claim 9), or that said at least one reflector plate has a metallic layer and a reflecting layer coated on said metallic layer, said reflecting layer is made of retro-reflective material (claim 10). PORT simply teaches that the plate must be capable of reflecting light.
ELY teaches reflectors for solar panels, wherein the reflector material may comprise and be made of plastic, or a metallic and coated material (para. 39).
It would have been obvious to skilled artisans to modify APA and select from the reflective materials taught by ELY, such as plastic or a coated metallic layer because these are lightweight construction options (ELY, para. 39).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of PORT (US 2017/0370621 A1), and further in view of KMITA (US 2011/0233157 A1).
Regarding claim 12, the combination of APA and PORT teaches or would have suggested the solar panel assembly as claimed in claim 1, but does not disclose expressly that said at least one solar power panel is inclined at an angle ranging between 10 and 25 degrees with respect to an imaginary plane parallel to said base and passing through said at least one solar power panel.
KMITA explains that the angle of solar panels are often set between 10-30 degrees, depending on the geographic location of the installation (para. 6).
It would have been obvious to skilled artisans to select a solar panel angle relative to said base between 10-25 degrees as taught by KMITA in order to capture and convert more light.

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721